UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of July,2013 Commission File Number: 1-31253 PENGROWTH ENERGY CORPORATION (Exact name of registrant as specified in its charter) 2100, 222 – 3rd Avenue S.W. Calgary, Alberta T2P 0B4 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F o Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PENGROWTH ENERGY CORPORATION July 15, 2013 By: /s/ Andrew D. Grasby Name: Andrew D. Grasby Title: Sr. Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. PENGROWTH ANNOUNCES 51 PERCENT INCREASE IN PROVED PLUS PROBABLE RESERVES AT LINDBERGH
